 



Exhibit 10.2

 



 

 

INCREMENTAL COMMITMENT AGREEMENT

 

dated as of August 11, 2015,

 

made by

 

the INCREASING lenders party hereto,
as Increasing Lenders

 

relating to the

 

SENIOR SECURED REVOLVING CREDIT AGREEMENT

 

dated as of May 8, 2014,

 

among

 

ALCENTRA CAPITAL CORPORATION,
as Borrower,

 

The Lenders Parties Thereto,

 

and

 

ING CAPITAL LLC,
as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

 

INCREMENTAL COMMITMENT AGREEMENT (this “Agreement”), dated as of August 11, 2015
and effective as of the Effective Date, by and among ALCENTRA CAPITAL
CORPORATION (the “Borrower”), ALCENTRA BDC EQUITY HOLDINGS, LLC (the “Subsidiary
Guarantor”), ING CAPITAL LLC, in its capacity as Administrative Agent (the
“Administrative Agent”), and each of the banks and other financial institutions
listed on Schedule 1 hereto, as increasing lenders (each an “Increasing
Lender”), relating to the SENIOR SECURED REVOLVING CREDIT AGREEMENT, dated as of
May 8, 2014 (as amended by that certain Amendment No. 1 to Credit Agreement,
dated as of December 19, 2014, that certain Amendment No. 2 to Credit Agreement,
dated as of January 13, 2015, that certain Amendment No. 3 to Credit Agreement,
dated as of the date hereof and as further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
Administrative Agent and the several banks and other financial institutions or
entities from time to time party to the Credit Agreement.

 

A. The Borrower has requested that each of the Increasing Lenders provide an
additional Commitment on and as of the Effective Date (as defined below) in an
aggregate amount equal to the amount set forth opposite such Increasing Lender’s
name on Schedule 1 (each, an “Incremental Commitment”) pursuant to Section
2.06(f) of the Credit Agreement.

 

B. Each Increasing Lender is willing to make its respective Incremental
Commitment on and as of the Effective Date on the terms and subject to the
conditions set forth herein and in the Credit Agreement.

 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1. Defined Terms; Interpretation; Etc. Capitalized terms used and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The rules of construction set forth in Section 1.03 of the Credit
Agreement shall apply equally to this Agreement. This Agreement shall be a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.

 

SECTION 2. Incremental Commitment. (a) Pursuant to Section 2.06(f) of the Credit
Agreement and subject to the terms and conditions hereof, each undersigned
Increasing Lender hereby agrees to make its respective Incremental Commitment to
the Borrower effective on and as of the Effective Date. Each such Incremental
Commitment shall constitute an additional “Commitment” for all purposes of the
Credit Agreement and the other Loan Documents.

 



 

 

 

(b) The terms of each such Incremental Commitment shall be the same as the other
Commitments made under the Credit Agreement.

 

(c) On the Effective Date, in connection with the adjustments to any outstanding
Loans and participation interests contemplated by Section 2.06(f)(iv) of the
Credit Agreement, each Increasing Lender notified by the Administrative Agent
shall make a payment to the Administrative Agent, for account of the other
Lenders, in an amount calculated by the Administrative Agent in accordance with
such section, so that after giving effect to such payment and to the
distribution thereof to the other Lenders in accordance with such section, the
Loans are held ratably by the Lenders in accordance with the respective
Commitments of such Lenders (after giving effect to the Incremental Commitment
and any other Commitment Increases, if any, occurring on the Effective Date).

 

SECTION 3. Conditions Precedent to Incremental Commitment. This Agreement, and
the respective Incremental Commitment of each Increasing Lender, shall become
effective on and as of the Business Day (the “Effective Date”) occurring on
which the following conditions precedent have been satisfied:

 

(a) the Administrative Agent shall have received counterparts of this Agreement
that, when taken together, bear the signatures of the Borrower, the Subsidiary
Guarantors, the Administrative Agent and each Increasing Lender;

 

(b) on the Effective Date, each of the conditions set forth or referred to in
Section 2.06(f)(i) of the Credit Agreement shall be satisfied, and pursuant to
Section 2.06(f)(ii)(x) of the Credit Agreement, the Administrative Agent shall
have received a certificate of a duly authorized officer of the Borrower dated
the Effective Date certifying as to the foregoing;

 

(c) the Administrative Agent shall have received all fees due to the
Administrative Agent on the date hereof pursuant to any outstanding fee letters
by and between the Borrower and the Administrative Agent;

 

(d) each Increasing Lender shall have received all fees due to such Increasing
Lender on the date hereof;

 

(e) the Administrative Agent shall have received for the account of the Lenders
the amounts, if any, payable under Section 2.13 of the Credit Agreement as a
result of the adjustments of Borrowings pursuant to Section 2(c) of this
Agreement;

 

(f) if requested by any Increasing Lender, such Increasing Lender shall have
received a duly executed FR U-1 or FR G-3, as applicable, as required pursuant
to FRB Regulation U (12 C.F.R. § 221 et seq.), in form and substance reasonably
satisfactory to such Increasing Lender; and

 



2 

 

 

(g) the Administrative Agent shall have received all other documented fees and
expenses related to this Agreement owing on the Effective Date.

 

SECTION 4. Representations and Warranties of the Borrower. To induce the other
parties hereto to enter into this Agreement, the Borrower represents and
warrants to the Administrative Agent and each of the Increasing Lenders that, as
of the date hereof and as of the Effective Date:

 

(a) This Agreement has been duly authorized, executed and delivered by the
Borrower and the Subsidiary Guarantors, and constitutes a legal, valid and
binding obligation of the Borrower and the Subsidiary Guarantors in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

(b) Each of the representations and warranties made by the Borrower and the
Subsidiary Guarantors in or pursuant to the Loan Documents are true and correct
in all material respects as if made on such date (except to the extent they
relate specifically to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and unless a representation or
warranty is already qualified by materiality or by Material Adverse Effect, in
which case it is true and correct in all respects).

 

(c) No Default or Event of Default has occurred and is continuing on the date
hereof or on the Effective Date or shall result from the Incremental Commitment.

 

SECTION 5. [Reserved].

 

SECTION 6. Consent and Reaffirmation. (a)  The Subsidiary Guarantors hereby
consent to this Agreement and the transactions contemplated hereby, (b) the
Borrower and the Subsidiary Guarantors agree that, notwithstanding the
effectiveness of this Agreement, the Guarantee and Security Agreement and each
of the other Security Documents continue to be in full force and effect, (c) the
Borrower and the Subsidiary Guarantors acknowledge that the terms “Revolving
Credit Agreement Obligations,” “Guaranteed Obligations” and “Secured
Obligations” (each as defined in the Guarantee and Security Agreement) include
any and all Loans made now or in the future by any Increasing Lender in respect
of its respective Incremental Commitment and all interest and other amounts
owing in respect thereof under the Loan Documents (including all interest and
expenses accrued or incurred subsequent to the commencement of any bankruptcy or
insolvency proceeding with respect to the Borrower, whether or not such interest
or expenses are allowed as a claim in such proceeding), and (d) the Subsidiary
Guarantors confirm their guarantee of the Guaranteed Obligations and the
Borrower and the Subsidiary Guarantors confirm their grant of a security
interest in their assets as Collateral for the Secured Obligations, all as
provided in the Loan Documents as originally executed (and amended prior to the
Effective Date and supplemented hereby).

 



3 

 

 

 

SECTION 7. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 9.01 of the Credit Agreement.

 

SECTION 8. Expenses. The Borrower agrees to pay all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent in connection with
this Agreement in accordance with the Credit Agreement, including the reasonable
and documented fees, charges and disbursements of one outside counsel for the
Administrative Agent.

 

SECTION 9. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
electronic transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

SECTION 10. Applicable Law; Jurisdiction; Consent to Service of Process; Other.
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. THE PROVISIONS OF SECTION 9.09 OF THE
CREDIT AGREEMENT (AND ALL OTHER APPLICABLE PROVISIONS OF ARTICLE IX OF THE
CREDIT AGREEMENT) ARE HEREBY INCORPORATED BY REFERENCE.

 

SECTION 11. Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

SECTION 12. No Third Party Beneficiaries. This Agreement is intended to be
solely for the benefit of the parties hereto and is not intended to confer any
benefits upon, or create any rights in favor of, any other person or entity. No
person or entity other than the parties hereto shall have any rights under or be
entitled to rely upon this Agreement.

 

SECTION 13. Acknowledgment and Consent. The Administrative Agent hereby (i)
acknowledges that it has received notice pursuant to Section 2.06(f)(i) of the
Credit Agreement within the time period required thereunder and (ii) pursuant to
Section 2.06(f)(i)(A) of the Credit Agreement, consents to the amount of the
Commitment Increase of each Increasing Lender.

 

[Remainder of page intentionally left blank]

 



4 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized representatives as of
the day and year first above written.

 

 

ALCENTRA CAPITAL CORPORATION,

as Borrower

 

 

By:___/s/ Ellida McMillan________

Name: Ellida McMillan

Title: Chief Accounting Officer

 

 



[Signature Page to Incremental Commitment Agreement]



 

 



 

 

 

ALCENTRA BDC EQUITY HOLDINGS, LLC,

as a Subsidiary Guarantor

 

 

By:_____/s/ Paul J. Echausse________

Name: Paul J. Echausse

Title: Chief Executive Officer and President

 

 

 



[Signature Page to Incremental Commitment Agreement]



 



 

 

 

 

 

 

ING CAPITAL LLC, as Administrative Agent

 

By: __/s/ Patrick Frisch, CFA              

Name: Patrick Frisch, CFA
Title: Managing Director

 

 

By: ___/s/ Kunduck Moon                

Name: Kunduck Moon
Title: Managing Director

 

 

 



[Signature Page to Incremental Commitment Agreement]



 



 

 

 

 

STATE STREET BANK AND TRUST COMPANY,

as an Increasing Lender

 

 

By: ____/s/ Timothy E. Beebe________

Name: Timothy E. Beebe

Title: Vice President

 

 



[Signature Page to Incremental Commitment Agreement]



 

 



 

 

 

 

EVERBANK COMMERCIAL FINANCE, INC.,

as an Increasing Lender

 

 

By: ___/s/ Brent Layton                   

Name: Brent Layton

Title: Vice President

 

 

 



[Signature Page to Incremental Commitment Agreement]



 



 

 

 

 



 

ALOSTAR BANK OF COMMERCE,

as an Increasing Lender

 

 

By: __/s/ Ed McGugan____________

Name: Ed McGugan

Title: Managing Director

 

 



[Signature Page to Incremental Commitment Agreement]



 

 



 

 

 

 

SCHEDULE 1
Increasing Lenders

 

 

 

 

Increasing Lender Incremental Commitment Amount State Street Bank and Trust
Company $5,000,000 EverBank Commercial Finance, Inc. $5,000,000 AloStar Bank of
Commerce $10,000,000 Total $20,000,000

 

 

 



 

 

 

 

 

 

 

 

 



